Case: 1:19-cv-00145-DAP Doc #: 345 Filed: 05/28/19 1 of 1. PagelD #: 10231

Karen Chapman

2050 Carlisle Street
Aigonquin, IL 60102
kmc@chapmans.us

 

May 18, 2019

MOTION TO INTERVENE AS INTERESTED PARTY: CASE NO. 1:19-cv-145
DIGITAL MEDIA SOLUTIONS, LLC (Plaintiff) vs. SOUTH UNIVERSITY OF OHIO, LLC, et al. (Defendants)

United States District Court
Northern District of Ohio

Eastern Division

Judge Dan Aaron Polster
Magistrate Judge Thomas M. Parker

Dear Judge Palster,

| am a former fulltime faculty member of the Art Institute of Pittsburgh-Online Division, and one who has still not
received a paycheck for the pay period of Feb. 22 -March 8, 2019, which was due to be paid on March 15 by DCEH. |
have no legal expertise, and considering my unemployed status, | am unable to afford legal representation. The clerk
at your court suggested that | submit this letter to represent myself in the court proceedings as a party needing
redress. | realize that the Receiver claims to be making every effort to find funding for our final pay; however, with
the end of the Receivership in sight, this outcome is seeming less and less likely. in addition, when contacting the
Receiver's office | have been given conflicting information on the status of our pay, first being told they were waiting
on you to sign a motion to pay us, and then being told no such motion exists. The lack of information provided to
former employees, the conflicting information, and the lack of appropriate notice has created a significant hardship.

My main aim with this request is to receive the final pay mentioned; however, | also have some additional concerns:
® lam concerned about the security of my personal information housed on DCEH servers and how that
information will be protected. | would like to see a plan to address this for former employees.
e Additionally, to aid employees in their own record keeping and ability to defend themselves, or act legally, |
would like to request that former employees be given temporary access to, or copies of:
1. Their pay stubs for a year of employment.
2. Documentation of DCEH Health Plans for a year of employment.
3. Documentation of the DCEH Standards, Policies and Procedures library for the year prior to closure of
the company.
Copies of contracts from the previous year
5. Statements indicating the total cost paid for health insurance beginning in December 2018 (when claims
stopped being processed)
6. Statements of all 401K deposits from January 2018-March 2019 made by into my Fidelity account from
my paycheck, as well as any matched amount by DCEH as well as the dates to correspond

>

Thank you for your consideration of these requests.

Sincerely,

 
